Exhibit 99.2 MEDIGUS LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2015 MEDIGUS LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2015 TABLE OF CONTENTS Page Condensed Consolidated Financial Statements – in New Israel Shekel (NIS) Condensed Consolidated Statement of Financial Position F-2 Condensed Consolidated Statements of Loss and Other Comprehensive Loss F-4 Condensed Consolidated Statements of Changes in Equity F-5 Condensed Consolidated Statements of Cash Flows F-11 Notes to the Condensed Consolidated Financial Statements F-13 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD June 30, December 31, June 30 (unaudited) (audited) Note 2(c) NIS in thousands USD in thousands Assets CURRENT ASSETS: Cash and cash equivalents Financial assets at fair value through profit or loss Other receivables: Trade receivables 29 Other Inventory NON-CURRENT ASSETS: Inventory Property and equipment Intangible assets 48 TOTAL ASSETS F - 2 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD June 30, December 31, June 30 (unaudited) (audited) Note 2(c) NIS in thousands USD in thousands Liabilities and equity CURRENT LIABILITIES - Accounts payable: Trade payables Other NON-CURRENT LIABILITIES: Warrants at fair value Retirement benefit obligation , net TOTAL LIABILITIES EQUITY - EQUITY ATTRIBUTED TO THE OWNERS OF THE COMPANY: Ordinary share capital Share premium Other capital reserves Warrants Accumulated deficit ) ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The accompanying notes are an integral part of these condensed consolidated financial statements. F - 3 MEDIGUS LTD. CONDENSED CONSOLIDATED STATEMENTS OF LOSS AND OTHER COMPREHENSIVE LOSS (UNAUDITED) Convenience translation into USD Six months ended Three months ended Year ended Six months ended Three months ended June 30 June 30 December31 June 30 (Unaudited) (Unaudited) (Audited) Note 2(c) NIS in thousands USD in thousands Revenues 92 Cost of revenues 59 32 Gross profit 60 Research and development expenses Selling and marketing expenses General and administrative expenses Other income, net 10 13 3 Operating loss ) Profit (Loss) from changes in fair value ofwarrants issued to investors ) Financing income (expenses) in respect of deposits and exchange differences ) 10 ) Financing expenses in respect of bank commissions (68)­­­ ) (6 ) Financing income (expenses), net ) Loss before taxes on income ) Taxes on income ) (4 ) Loss for the period ) Other comprehensive income (loss): Amounts which will not be reclassified to profit or loss - re-measurement of net liabilities for employee benefits ) Amounts which may be subsequentlyreclassified to profit or loss - Currency translation differences ) ) 14 (3
